DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-8, 10-13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarty et al (CN 107589406 A) in view of Courville et al (US 2007/0097377 A1).
As to claim 1: Chakrabarty discloses a device (Figs. 1-10, “a device 10”; Abstract) comprising: 
a transmitter configured to transmit a transmitted radio frequency (RF) signal (Fig. 2, a transmitter 40” configured to transmit a transmitted radio frequency (RF) signal; ¶0035); 
a receiver configured to detect a received RF signal in response to the transmitted RF signal being incident on an object, the receiver comprising a mixer configured to provide a beat signal based on the received RF signal and a local oscillator signal (Figs. 2-8A, “a receiver 50” configured to detect a received RF signal in response to the transmitted RF signal being incident on “an object 62”, the receiver comprising “a mixer 41” configured to provide a beat signal based on the received RF signal and “a local oscillator signal” which is generated by a voltage-controlled oscillator (VCO) 31; ¶0035-0040, 0055-0057); and 
a controller (Fig. 9A, “a controller 20”) configured to determine: 
a beat frequency of the beat signal (Figs. 1-8, “a beat frequency fb” of the beat signal; ¶0035-0040, 0054-0059); 
a beat signal phase of the beat signal (Figs. 1-8, a beat signal phase of the beat signal; ¶0005-0011, 0049-0050); and 
an object distance between the device and the object using the beat frequency (Figs. 1-8, an object distance between the device and the object using the beat frequency; Abstract, ¶0049-0051).
Chakrabarty does not expressly disclose a change in the object distance based on the beat signal phase. However, Courville teaches a device comprises a transmitter configured to transmit a radio frequency (RF) signal and a controller configured to determine a change in an object distance based on a beat signal phase (Figs. 1-6, “a device 600” comprises “a transmitter 110” configured to transmit a radio frequency (RF) signal and “a controller 680” configured to determine a change in “an object 699” distance based on a beat signal phase; ¶0030-0049). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chakrabarty to have the controller configured to determine a change in the object distance based on the beat signal phase as taught by Courville. The motivation would have been in order to analyze the phase change to determine the speed of and/or distance moved by the object (Courville: ¶0049).
As to claim 2: Chakrabarty discloses the local oscillator signal is based on the transmitted RF signal (Fig. 8A shows the local oscillator signal is based on the transmitted RF signal; ¶0035).
As to claim 3: Chakrabarty discloses the beat frequency is based on a frequency difference between the transmitted RF signal and the received RF signal when the received RF signal is detected (Figs. 4-8, the beat frequency is based on a frequency difference between the transmitted RF signal and the received RF signal when the received RF signal is detected; ¶0035-0059).  
As to claim 6: Claim 6 is a dependent claim of claim 1. The prior arts Chakrabarty and Courville further disclose claim limitation of the controller is further configured to determine: an absolute distance to the object using the beat frequency with an accuracy of less than one half wavelength of the transmitted RF signal, a distance component to the object using the beat signal phase, and the object distance based on the absolute distance and the distance component (Chakrabarty: Figs. 1-8, the controller is further configured to determine: an absolute distance to the object using the beat frequency with an accuracy of less than one half wavelength of the transmitted RF signal, a distance component to the object using the beat signal phase, and the object distance based on the absolute distance and the distance component; Abstract, ¶0026, 0035-0059, wherein Fig. 3C show an accuracy of less than one half wavelength of the transmitted RF signal). 
As to claim 7: Chakrabarty discloses the absolute distance has a linear dependence on the beat frequency (Figs. 1-8, Abstract, ¶0026, 0035-0059).  
 As to claim 8: Chakrabarty discloses the controller is configured to determine the beat signal phase based on an amplitude measurement of the beat signal (Figs. 1-8, Abstract, ¶0035-0059).  
As to claim 10: Chakrabarty discloses the receiver includes an analog-to-digital converter configured to provide the beat signal to the controller as a digitized beat signal (Fig. 8A, an analog-to-digital converter configured to provide the beat signal to the controller as a digitized beat signal; ¶0055-0059).  
As to claim 11: Chakrabarty discloses the controller includes at least one processor configured to determine the beat frequency and the beat signal phase (Fig. 8A, the controller includes at least one processor 20 configured to determine the beat frequency and the beat signal phase; ¶0035-0059).  
As to claim 12: Chakrabarty discloses the controller is configured to determine the beat frequency based on a time interval between threshold crossings of the beat signal (Fig. 1-8, the controller is configured to determine the beat frequency based on “a time interval ∆T” between threshold crossings of the beat signal; ¶0002-0011, 0035-0059).  
As to claim 13: Chakrabarty discloses the threshold crossings of the beat signal include zero crossings of the beat signal (Fig. 6A shows the threshold crossings of the beat signal include zero crossings of the beat signal).  
As to claim 17: Claim 17 is a method claim of claim 1. The combination of the prior arts Chakrabarty and Courville further disclose a method (Chakrabarty: Figs. 1-8, “a method”; Abstract; Courville: Figs. 1-6, a method; Title), comprising: 
transmitting a transmitted RF signal to a transponder associated with an object (Chakrabarty: Fig. 2, a transmitter 40” transmitting a transmitted RF signal to “a transponder 30” associated with “an object 61-62”; ¶0032-0035; Courville: Fig. 6, “a transmitter 110” for transmitting a transmitted RF signal to a transponder associated with “an object 699”; ¶0030); 
receiving a received RF signal from the transponder associated with the object (Chakrabarty: Figs. 2-8A, “a receiver 50” configured for receiving a received RF signal from the transponder associated with the object; ¶0035-0040, 0055-0057); 
forming a beat signal using the received RF signal and a local oscillator signal (Chakrabarty: Figs. 1-8, “a mixer 41” configured for forming a beat signal using the received RF signal and a local oscillator signal from “a local oscillator 31”; Abstract, ¶0035-0040, 0055-0057); 
determining a distance to the object based on at least one time interval between threshold crossings of the beat signal (Chakrabarty: Figs. 1-8, “a controller 20” for determining a distance to the object based on at least one time interval between threshold crossings of the beat signal; Abstract, ¶0049-0053);
determining a change in the distance to the object based on a phase measurement of the beat signal (Courville: Figs. 1-6, determining a distance to the object based on a phase measurement of the beat signal; ¶0049). In addition, the same motivation is used as the rejection of claim 17.  

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarty et al (CN 107589406 A) in view of Courville et al (US 2007/0097377 A1), as applied to claim 1 above, and further in view of Studenny (US 5014063).
As to claim 4: Chakrabarty and Courville do not expressly disclose the transmitter includes a frequency ramp generator. However, Studenny teaches a transmitter comprises a frequency ramp generator (Fig. 2A, “a transmitter 3” comprises “a frequency ramp generator 32”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chakrabarty and Courville to implement a frequency ramp generator into the transmitter, such that the transmitter includes a frequency ramp generator as taught by Studenny. The motivation would have been in order to have the transmitter uses as a function of linear-FM modulation (Studenny: Abstract, col. 1-2).
As to claim 5: Claim 5 is a dependent claim of claim 4. The prior art Studenny further discloses the transmitted RF signal includes a time-dependent linear frequency ramp (Fig. 2A, the transmitter includes a RF generator which depends on a time-dependent linear frequency ramp generated by a frequency ramp generator; Abstract, col. 1-3). In addition, the same motivation is used as the rejection of claim 5.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarty et al (CN 107589406 A) in view of Courville et al (US 2007/0097377 A1), as applied to claim 1 above, and further in view of Christensen et al (US 2015/0331109 A1).
As to claim 9: Chakrabarty and Courville do not expressly disclose the controller is configured to detect a change in the object distance of less than 10 microns using the beat signal phase. However, Christensen teaches a device comprises a controller is configured to detect a change in the object distance of less than 10 microns using the beat signal phase (Fig. 1-2, a device comprises “a controller 250” is configured to detect a change in the object distance of less than 10 microns using the beat signal phase; ¶0007, 0012-0018). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chakrabarty and Courville to detect a change in the object distance of less than 10 microns using the beat signal phase by the controller as taught by Christensen. The motivation would have been in order to determine the distance using the two values of the test frequency (Christensen: Abstract).

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarty et al (CN 107589406 A) in view of Courville et al (US 2007/0097377 A1), as applied to claim 1 above, and further in view of CHOI et al (US 2021/0149037 A1).
As to claim 14: Chakrabarty discloses the controller is configured to determine a location of the object based on a plurality of distances to the object determined using the transmitter (Figs. 2-7, the controller is configured to determine a location of the object based on a plurality of distances to the object determined using the transmitter; ¶0035-0059).  
Chakrabarty and Courville do not expressly disclose a plurality of transmitters. However, Choi teaches a device comprises a plurality of transmitters for determining a location of an object based on a distance (Figs. 1-8, “a controller 450” is configured to determine a location of an object based on a plurality of distances to the object determined using a plurality of transmitters including a transmitter, wherein the plurality of the transmitters produces different frequencies f1-f4; Abstract, ¶0007-0009, 0072-0076). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chakrabarty and Courville to apply a plurality of transmitter including the transmitter, such that the controller is configured to determine a location of the object based on a plurality of distances to the object determined using a plurality of transmitters including the transmitter as taught by Choi. The motivation would have been in order to estimating a distance and an elevation angle with respect to a position of the object based on the groups of sample data of the different frequency bands (Choi: ¶0007).
As to claim 15: Chakrabarty and Courville do not expressly disclose the device includes a headset and the transmitter is located on the headset. However, Choi teaches a headset includes a transmitter to detect a distance of an object with a beat frequency (Fig. 10, “a headset 1000” includes “a transmitter 1030” to detect a distance of an object with a beat frequency; Abstract, ¶0007-0009, ¶0112). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chakrabarty and Courville to use a headset as the device includes a transmitter, such that the device includes a headset and the transmitter is located on the headset as taught by Choi. The motivation would have been in order to estimating a distance and an elevation angle with respect to a position of the object based on the groups of sample data of the different frequency bands (Choi: ¶0007).

Claim(s) 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarty et al (CN 107589406 A) in view of Courville et al (US 2007/0097377 A1), as applied to claims 1, 17 above, and further in view of BINDER (US 2019/0154439 A1).
As to claim 16: Chakrabarty and Courville do not expressly disclose the device is a component of a virtual reality system configured to show a virtual reality environment including a virtual representation of the object, and the virtual representation of the object has a virtual location within the virtual reality environment based, at least in part, on the object distance. However, Binder teaches a virtual reality system includes a device configured to show a virtual reality environment including a virtual representation of an object, and the virtual representation of the object has a virtual location within the virtual reality environment based, at least in part, on the object distance (Fig. 46, a virtual reality system includes a device configured to show a virtual reality environment including a virtual representation of an object, and the virtual representation of the object has a virtual location within the virtual reality environment based, at least in part, on the object distance; Abstract, ¶0142, 0321-0335, 0620). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chakrabarty and Courville to integrate the device into a virtual reality system configured to show a virtual reality environment including a virtual representation of the object, and the virtual representation of the object has a virtual location within the virtual reality environment based, at least in part, on the object distance as taught by Binder. The motivation would have been in order to obtain a beat signal by mixing the transmitted and the received frequency and generate from the beat signal obtained a measured value of the distance of the object (Binder: ¶0111).
  As to claim 18: Chakrabarty and Courville do not expressly disclose displaying a representation of the object at a location within a virtual reality or augmented reality environment, wherein the location of the representation of the object is based, at least in part, on the distance to the object. However, Binder teaches a virtual reality system configured to display a virtual representation of an object at a location within a virtual reality or augmented reality environment, wherein the location of the representation of the object is based, at least in part, on a distance to the object (Fig. 46, a virtual reality system configured for displaying a representation of an object at a location within a virtual reality or augmented reality environment, wherein the location of the representation of the object is based, at least in part, on a distance to the object; Abstract, ¶0142, 0345-0356, 0620-0622, wherein a surface represent a presentation of an object, and/or a distinct moving object represent a representation of an object at a location within the virtual reality environment). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chakrabarty and Courville to display a representation of the object at a location within a virtual reality or augmented reality environment, wherein the location of the representation of the object is based, at least in part, on the distance to the object as taught by Binder. The motivation would have been in order to obtain a beat signal by mixing the transmitted and the received frequency and generate from the beat signal obtained a measured value of the distance of the object (Binder: ¶0111).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarty et al (CN 107589406 A) in view of Courville et al (US 2007/0097377 A1) and Studenny (US 5014063).
As to claim 19: Claim 19 is a method claim of claims 1-4. The combination of Chakrabarty, Courville, and Studenny disclose a method (Chakrabarty: Fig. 1, “a method”; Abstract), comprising: 
transmitting a transmitted RF signal from a device to an object (Chakrabarty: Fig. 2, a transmitter 40” for transmitting a transmitted RF signal from “a device 10” to “an object 61”; ¶0032-0035), the transmitted RF signal including a linear frequency ramp (Chakrabarty: Figs. 1-7, the transmitted RF signal including a linear frequency; Abstract, ¶0013-0015, 0056-0058; Studenny: Fig. 2A, “a transmitter 3” comprises “a frequency ramp generator 32” supplying a linear frequency ramp signal for a RF signal generator, such that the transmitted RF signal including a linear frequency ramp signal);
receiving a received RF signal from the object at the device (Chakrabarty: Figs. 2-8A, “a receiver 50” configured for receiving a received RF signal from the object at the object; ¶0035-0040, 0055-0057); 
forming a beat signal between the received RF signal and a local oscillator signal (Chakrabarty: Figs. 1-8, “a mixer 41” configured for forming a beat signal between the received RF signal and a local oscillator signal from “a local oscillator 31”; Abstract, ¶0035-0040, 0055-0057); 65 
Attorney Docket No.: 007726.2101U1determining an object distance between the device and the object using a beat frequency of the beat signal (Chakrabarty: Figs. 4-8, determining an object distance between the device and the object using a beat frequency of the beat signal; ¶0050-0057); 
determining a phase of the beat signal (Chakrabarty: Figs. 6-7, determining a phase of the beat signal; ¶0005, 0037-0040, 0049-0053; Courville: Figs. 1-6, determining a phase of the beat signal; ¶0049); and 
detecting a movement of the object based on a change in the phase of the beat signal, wherein the local oscillator signal is based on the transmitted RF signal (Chakrabarty: Figs. 1-8, detecting a movement of the object based on a change in the phase of the beat signal, wherein the local oscillator signal is based on the transmitted RF signal; Abstract, ¶0002-0005, 0035-0040, 0055-0057, wherein the speed of vehicle represents a movement of the object; Courville: Figs. 1-6, detecting a movement of the object based on a change in the phase of the beat signal; ¶0049). In addition, the same motivation is used as the rejection of claim 19.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarty et al (CN 107589406 A) in view of Courville et al (US 2007/0097377 A1) and Studenny (US 5014063), hereinafter Chakrabartys as applied to claim 19 above, and further in view of CHOI et al (US 2021/0149037 A1).
As to claim 20: Claim 20 is a dependent claim of claim 19. The prior art Courville further discloses claim limitation of determining a speed of the object using a rate of the change in the phase of the beat signal (Figs. 1-6, determining a speed of the object using a rate of the change in the phase of the beat signal; ¶0049).
Chakrabartys does not expressly disclose the object includes a transponder supported on a body part of a user, the method further comprising: identifying an input to a computerized device based, at least in part, on the movement of the object. However, Choi teaches a transponder supported on a body part of user, the method further comprising: identifying an input to a computerized device based by an input device, at least in part, on the movement of the object (Figs. 1, 10, “a transponder 1000” supported by a body part of user, the method further comprising: identifying an input to a computerized device based “by an input device 1040”, at least in part, on “a movement of an object 120-130”; Abstract, ¶0007-0009, 0048-0049, 0112-0113). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chakrabartys to implement a transponder supported on a body part of a user, the method further comprising: identifying an input to a computerized device based, at least in part, on the movement of the object as taught by Choi. The motivation would have been in order to estimating a distance and an elevation angle with respect to a position of the object based on the groups of sample data of the different frequency bands (Choi: ¶0007).

Response to Arguments
Applicant’s arguments filed on June 22, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693